Citation Nr: 1138542	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-39 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty form May 1956 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, that denied service connection for tinnitus and bilateral hearing loss.

In a December 2007 rating decision, the RO granted service connection for tinnitus, assigning a 10 percent evaluation, effective January 24, 2007.  This represents a complete grant of the benefits sought with respect to the tinnitus claim.


FINDING OF FACT

With resolution of any doubt in the Veteran's favor, his current bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

Bilateral hearing loss had its onset during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this decision, the Board grants service connection for bilateral hearing loss, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

As to VA's duty to assist, the Board notes that VA has associated with the claims file all available pertinent evidence.  In addition, the Veteran was afforded formal VA audiological examination.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

The Veteran seeks service connection for bilateral hearing loss.

According to his VA application for compensation, VA Form 21-256, received in January 2007, he indicated that during service, in September/October 1956, he was sent to the artillery range to dispose of leftover 105 Howitzer ammunition.  He stated that he spent most of this three-week training, firing the ammunition and burning off left over bags of powder.  He reported that his hearing loss occurred in 1970.

The Veteran's service treatment records are largely unavailable (the record contains one clinical record dated in April 1958 that is not pertinent to the instant claim).  According to a January 2008 memorandum, VA issued a formal finding on the unavailability of the Veteran's service records after exhausting all avenues to obtain them.    

In a February 2007 statement, the Veteran asked for VA to "supply hearing aids to compensate for the damage that was done to my hearing during the period between September 1956 thru October 1956 as previously explained."  

Later in February 2007, the Veteran underwent a formal VA audiogram, and puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
65
70
LEFT
15
20
35
50
60

Speech recognition score was 96 percent in the right ear, and 100 percent in the left ear.  

As indicated, in a March 2007 rating decision, the Veteran's hearing loss claim was denied.

According to his notice of disagreement, received in April 2007, the Veteran indicated that during artillery training at Fort Hood in 1956, he went to the Howitzer range on a daily basis to discharge leftover ammunition that was on hand at the Battery area.  He indicated that the projectiles and powder needed to be disposed of because another training group was not going to be coming through for some time.  For 1 1/2 to 3 weeks, the Veteran reported firing between 100 and 300 rounds of all sorts of projectiles.  He further stated that "[n]eedless to say at the end of the day our ears were pretty well shot and ringing."  The Veteran also stated that after the completion of this advanced training, he reported to the sick bay for ear problems and had an appointment scheduled with an Ear, Nose, and Throat doctor in the following two weeks at a hospital at Fort Riley.

In November 2007, VA received a statement from the Veteran's spouse who indicated that, in October 1956, the Veteran was issued a pass to come home and meet his newly born child and while there, he mentioned that he had an upcoming appointment to have his hearing checked.  

Also received in November 2007 is copy of a September 1956 letter from the Veteran's First Lieutenant and addressed to the Commanding General.  The letter was a request for medical care as the Veteran's spouse was pregnant.  The First Lieutenant identified himself as a part of an artillery unit.  

According to his substantive appeal, received in December 2007, the Veteran called attention to his previous statement that he had had his hearing tested in 1956.


Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Certain chronic disease, such as sensorineural hearing loss, may be presumed to have been incurred in or aggravated by active military service if they become manifest to a degree of at least 10 percent within the first year following active service in the case of any Veteran who served for 90 day or more.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

In cases where the service treatment records are unavailable, the Board has a heightened duty to assist the Veteran in the development of his claim.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

In this case, the medical evidence confirms that the Veteran currently has bilateral hearing loss, as defined under 38 C.F.R. § 3.385.  In this regard, audiometric findings dated in February 2007 reflect that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was 40 decibels or greater, bilaterally.  The Board further notes that at least three of the above frequencies are 26 decibels or greater in the Veteran's left ear.  Based on these audiological findings, bilateral hearing loss for VA purposes is shown.  See 38 C.F.R. § 3.385.  

The Veteran maintains that he was exposed to acoustic trauma during service.  His service personnel records show, in pertinent part, that he was assigned to an artillery unit at Fort Hood during advanced individual training in July 1956.  Moreover, the September 1956 letter from the Veteran's First Lieutenant identified himself as part of an artillery unit.  The Veteran's reports of noise exposure are deemed competent and credible, and his artillery training is consistent with exposure to acoustic trauma; therefore, exposure to acoustic trauma during service is conceded.  Indeed, the Veteran is already service-connected for tinnitus secondary to acoustic trauma.

Thus, the dispositive issue in this case is whether there is a nexus between the current hearing loss and service.  The Board acknowledges that the Veteran, as a layman, is competent to report the existence of his hearing problems, as they are readily observable.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layman, however, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the etiology of his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).

In February 2007, the Veteran underwent a VA audiological examination to ascertain the current nature and etiology of his hearing loss.  The VA examiner opined that it is less likely than not that the Veteran's hearing loss is related to military noise exposure.  In arriving at such opinion, the examiner noted that the Veteran's hearing sensitivity at the time of service is unknown because his service treatment records are unavailable.  The examiner also opined that the onset of hearing loss had occurred approximately 30 years after service based on the Veteran's statements.  

In arriving at such opinion, the February 2007 examiner noted the absence hearing loss evidence during service.  Significantly, the Board notes that in Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that, when audiometric test results at the Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  Thus, to the extent that the February 2007 examiner, in part, relied on the absence of in-service treatment, the Board finds that the opinion is not supported by adequate rationale.  

The Board further observes that the February 2007 examiner did not discuss the Veteran's statements regarding hearing difficulty during service and/or his report of having seen an Ear, Nose, and Throat doctor.  Further, the examiner did not have the benefit of reviewing the statement provided by the Veteran's spouse to the effect that the Veteran reported to her in 1956 that he was scheduled for an appointment to have his hearing checked.

Further review of the record shows that the Veteran's representative, in April 2008 written argument, pointed out that, despite the Veteran's report of first noticing hearing difficulties just 30 years ago, the VA examiner failed to recognize or accept the fact that, in many instances, it might take significant time for a person to accept the fact that he has hearing loss.    

In light of the foregoing, the Board finds that 2007 VA hearing loss opinion is considered less-informed and therefore of limited probative value.

Notwithstanding, the Board finds that the statements provided by the Veteran suggest a continuity of hearing difficulty since service.  He described having been exposed to noise during training exercises, while working in close proximity to artillery fire, and has reported hearing difficulty thereafter.  Although the first objective evidence of hearing difficulty came many years after his discharge from active duty, the Board finds that the Veteran has provided credible and competent statements regarding noise exposure in service, and with respect to having first noticed diminished hearing while in service and thereafter.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board further notes that the record shows no intervening causes of hearing loss.  The February 2007 VA examiner stated that the Veteran denied a history of possible contributing factors with the exception minimal occupational noise exposure and age.  Although that statement was reported with respect to the Veteran's tinnitus, it appears reasonable to apply it to the hearing loss claim as well.

In any event, in light of the current medical evidence of bilateral hearing loss, the Veteran's documented military training in an artillery unit, the conceded in-service noise exposure, the Veteran's competent and credible report of a decline in hearing acuity during and since service, and affording heightened scrutiny due to the absence of the service treatment records, the Board finds that evidence is, at the very least, in equipoise as to whether his bilateral hearing loss had its onset during service.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion or clarification of the VA opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Thus, with the resolution of all reasonable doubt in the Veteran' favor, the Board finds that the Veteran has satisfied his burden of showing that he currently has a bilateral hearing loss disability as a result of his period of active service.  See Gilbert, 1 Vet. App. at 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010). 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


